DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.		Applicant’s amendment/response filed on 11/29/2021 has been entered and made of record.
3.		Applicant has amended claims 1-6 and 9-20. Applicant has not added any new claims. Claims 7 and 8 have been canceled. Currently, claims 1-6 and 9-20 are pending.
4.		Applicant has amended claims 1-6, 9, and 10 to overcome the 35USC 112(f)/sixth paragraph interpretation on these claims, therefore, examiner withdraws the interpretation under 35USC 112(f)/sixth paragraph on claims 1-6, 9, and 10. Further, applicant has amended claims 16-20 to overcome the 35USC 101 rejection on these claims, therefore, this rejection is now withdrawn on claims 16-20. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-6 and 9-20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Zahniser et al. (U.S. patent 11,047,791 B2) discloses to display images of cells, i.e. blood cells, in a sample. The images are first sorted based on the property of cells obtained and create a second image based on the 
Regarding claims 2-6, 9, 10, 12-15, and 17-20 these claims are allowed since they are directly or indirectly dependent from allowed independent claims 1, 11, or 16, respectively.
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
December 15, 2021